United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS       January 4, 2005
                       FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 03-61013
                          Summary Calendar



MARCOS WASHINGTON CUBAS; MARIA DE CARMEN
MONSALVE DE CUBAS; MARIE ELLA CUBAS,

                                     Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29 387 824
                         BIA No. A39 387 831
                         BIA No. A29 387 833
                        --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Marcos Washington Cubas, his wife, Maria De Carmen

Monsalve De Cubas, and their daughter, Marie Ella Cubas, petition

for review of the Board of Immigration Appeals’ (“BIA”) opinion

that affirmed the decision of the immigration judge denying Cubas

asylum and withholding of removal.

     The Cubases argues that the immigration judge’s finding that

Cubas failed to demonstrate past persecution or a well-founded

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61013
                                -2-

fear of future persecution is not supported by substantial

evidence in light of his testimony and the evidence he submitted

at the immigration hearing.   We review the immigration judge’s

decision because the BIA summarily affirmed the immigration

judge’s decision, thereby making it the final agency decision.

See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).      We

will uphold the immigration judge’s determination that Cuba is

not eligible for asylum if it is supported by substantial

evidence.   Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).     To

reverse the immigration judge’s determination that Cubas is not

eligible for asylum, he must demonstrate the evidence was so

compelling that no reasonable factfinder could conclude against

it.   Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).    Cubas has

failed to make the requisite showing.     Accordingly, the petition

for review is DENIED.